Execution Version

EXHIBIT 10.14

SIXTH AMENDMENT

TO

AMENDED AND RESTATED TRANSFER AND ADMINISTRATION AGREEMENT

THIS SIXTH AMENDMENT TO AMENDED AND RESTATED TRANSFER AND ADMINISTRATION
AGREEMENT, dated as of December 1, 2016 (this “Amendment”), is entered into by
and among (i) Essendant Receivables LLC, an Illinois limited liability company
(the “SPV”), (ii) Essendant Co., an Illinois corporation, as originator (the
“Originator”), (iii) Essendant Financial Services LLC, an Illinois limited
liability company, as seller (the “Seller”) and as Servicer, PNC Bank, National
Association (“PNC Bank”), a national banking association, as agent (the
“Agent”), as a Class Agent and as an Alternate Investor, and The Bank of
Tokyo-Mitsubishi UFJ, Ltd., New York Branch (“BTMU”), a Japanese banking
corporation acting through its New York Branch, as a Class Agent and an
Alternate Investor.

Reference is herein made to that certain Amended and Restated Transfer and
Administration Agreement, dated as of January 18, 2013 (as amended by (i) that
certain Assignment and Assumption and First Amendment to Amended and Restated
Transfer and Administration Agreement, dated as of June 14, 2013, (ii) that
certain Second Amendment to Amended and Restated Transfer and Administration
Agreement, dated as of January 23, 2014, (iii) that certain Third Amendment to
Amended and Restated Transfer and Administration Agreement, dated as of July 25,
2014, (iv) that certain Fourth Amendment to Amended and Restated Transfer and
Administration Agreement, dated as of December 4, 2014, (v) that certain Third
Omnibus Amendment to Transaction Documents, dated as of June 26, 2015, (vi) as
amended hereby, (vii) that certain Fifth Amendment to Amended and Restated
Transfer and Administration Agreement, dated as of March 30, 2016 and (viii) as
the same may be further amended, modified, supplemented, restated or replaced
from time to time, the “Transfer Agreement”), by and among the SPV, the
Originator, the Seller, PNC Bank, as Agent, as a Class Agent and as an Alternate
Investor, and the financial institutions from time to time parties thereto as
Conduit Investors and Alternate Investors.  Capitalized terms used but not
defined herein shall have the meanings ascribed to them in the Transfer
Agreement.

WHEREAS, the parties hereto desire to amend the Transfer Agreement as set forth
below.

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

1.Amendments to Transfer Agreement.  Effective as of the Effective Date (as
defined below), the Transfer Agreement is hereby amended as follows:

(a)The following new defined terms are added to Section 1.1 of the Transfer
Agreement in appropriate alphabetical order:

“Infor Trend Receivable:  Any Receivable which, at the time of such Receivable’s
origination, was processed on Originator’s Infor Trend platform.”



4175790

--------------------------------------------------------------------------------

 

“Sixth Amendment Effective Date:  December 1, 2016.”

(b)Clause (xix) of the definition of “Eligible Receivable” appearing in
Section 1.1 of the Transfer Agreement is amended and restated in its entirety to
read as follows:

“(xix)which is not a Specified Ineligible Receivable, an Advertising Receivable,
a Set Aside Receivable or an Infor Trend Receivable; and”

(c)The definition of “Excluded Receivable” appearing in Section 1.1 of the
Transfer Agreement is amended and restated in its entirety to read as follows:

“Excluded Receivable:  As of the Sixth Amendment Effective Date, none of the
Receivables.”

(d)The definition of “Fitch” appearing in Section 1.1 of the Transfer Agreement
is amended and restated in its entirety to read as follows:

“Fitch: Fitch, Inc. and any successor thereto that is a nationally recognized
statistical rating organization.”

(e)The definition of “Receivable” appearing in Section 1.1 of the Transfer
Agreement is amended and restated in its entirety to read as follows:

“Receivable: Any indebtedness and other obligations owed by any Obligor to the
Originator (without giving effect to any transfer under the First Tier Agreement
and Second Tier Agreement) under a Contract or any right of the SPV to payment
from or on behalf of an Obligor, whether constituting an account, chattel paper,
instrument or general intangible, arising in connection with the sale or lease
of goods or the rendering of services, in either case, by the Originator, and
includes the obligation to pay any finance charges, fees and other charges with
respect thereto.”

(f)The definition of “S&P” appearing in Section 1.1 of the Transfer Agreement is
amended and restated in its entirety to read as follows:

“S&P:  Standard & Poor’s Rating Services, a Standard & Poor’s Financial Services
LLC business, and any successor thereto that is a nationally recognized
statistical rating organization.”

2.Consent to Sale of Infor Trend Receivables. By executing below, the Agent and
the Investors consent to the sale of Infor Trend Receivables by the Originator
to the SPV.

3.Representations and Warranties.  Each of the Originator, the SPV, the Seller
and the Servicer hereby certifies that, subject to the effectiveness of this
Amendment, each of the representations and warranties set forth in the Transfer
Agreement and the other Transaction

2

--------------------------------------------------------------------------------

 

Documents is true and correct on the date hereof, as if each representation and
warranty were made on the date hereof.

4.No Default.  The SPV, the Originator, the Seller and the Servicer each hereby
represent and warrant that, as of the date hereof, no Termination Event or
Potential Termination Event has occurred or is continuing.

5.Transaction Documents in Full Force and Effect as Amended.  Except as
specifically amended hereby, the Transfer Agreement and the other Transaction
Documents shall remain in full force and effect.  All references to the Transfer
Agreement therein and in each other Transaction Document shall be deemed to mean
the Transfer Agreement as modified hereby.  The parties hereto agree to be bound
by the terms and conditions of the Transfer Agreement, as amended by this
Amendment, as though such terms and conditions were set forth herein.

6.Consent of Performance Guarantor.  The Performance Guarantor hereby consents
to the amendments to the Transfer Agreement set forth in this Amendment.

7.Conditions to Effectiveness.  This Amendment shall be effective as of the date
(the “Effective Date”) on which the Agent shall have received counterparts of
this Amendment duly executed by each of the parties hereto.

8.Miscellaneous.

(a)This Amendment may be executed in any number of counterparts and by different
parties hereto on the same or separate counterparts, each of which, when so
executed and delivered, shall be deemed to be an original instrument but all of
which, together, shall constitute one and the same agreement.  Delivery of an
executed counterpart of a signature page by facsimile or other electronic
transmission shall be effective as delivery of a manually executed counterpart
of this Amendment.

(b)The descriptive headings of the various sections of this Amendment are
inserted for convenience of reference only and shall not be deemed to affect the
meaning or construction of any of the provisions hereof.

(c)This Amendment may not be amended or otherwise modified except as provided in
the Transfer Agreement.

(d)Any provision in this Amendment which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

(e)THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS
AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK (WITHOUT REFERENCE TO THE CONFLICT OF LAWS

3

--------------------------------------------------------------------------------

 

PRINCIPLES THEREOF OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL
OBLIGATIONS LAW).

[signatures appear on the following pages]

4

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized as of the date first
above written.

ESSENDANT RECEIVABLES LLC

By:

/s/ Robert J. Kelderhouse

 

Name:  Robert J. Kelderhouse

 

Title:  Vice President and Treasurer

ESSENDANT CO., as Originator

By:

/s/ Robert J. Kelderhouse

 

Name:  Robert J. Kelderhouse

 

Title:  Vice President and Treasurer

ESSENDANT FINANCIAL SERVICES LLC, as Seller and as Servicer

By:

/s/ Robert J. Kelderhouse

 

Name:  Robert J. Kelderhouse

 

Title:  Vice President and Treasurer

[signatures continue on the following pages]




Sixth Amendment to A&R Transfer and Administration Agreement

--------------------------------------------------------------------------------

 

Acknowledged and consented to by:

ESSENDANT INC., as the Performance Guarantor

By:

/s/ Robert J. Kelderhouse

 

Name:  Robert J. Kelderhouse

 

Title:  Vice President and Treasurer

[signatures continue on the following pages]




Sixth Amendment to A&R Transfer and Administration Agreement

--------------------------------------------------------------------------------

 

PNC BANK, NATIONAL ASSOCIATION, as an Alternate Investor, a Class Agent and the
Agent

By:

/s/ Michael Brown

 

Name:  Michael Brown

 

Title: Senior Vice President

[signatures continue on the following page]




Sixth Amendment to A&R Transfer and Administration Agreement

--------------------------------------------------------------------------------

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH, as an Alternate
Investor

By:

/s/ Eric Williams

 

Name:  Eric Williams

 

Title:  Managing Director

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH, as a Class Agent

By:

/s/ Eric Williams

 

Name:  Eric Williams

 

Title:  Managing Director

[end of signatures]

 

Sixth Amendment to A&R Transfer and Administration Agreement